Citation Nr: 0504756	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for degenerative 
changes of the lumbosacral spine, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had approximately 22 years active duty service 
ending with his retirement in August 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1998, a statement of 
the case was issued in November 1998, and a substantive 
appeal was timely received in May 1999.  


FINDING OF FACT

The veteran's service-connected degenerative changes of the 
lumbosacral spine is manifested by constant low back pain 
with intermittent periods (daily) of exacerbation with 
findings suggesting a pronounced intervertebral disc syndrome 
with little intermittent relief.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent (but no higher) for the veteran's service-connected 
degenerative changes of the lumbosacral spine have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
the claim was denied in July 1998.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
February 2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the July 1998 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the statement of the case and May 2003 
supplemental statement of the case, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  He was 
afforded an examination in 1997, and he has been scheduled 
for two additional examinations (for which he failed to 
report with no explanation as to the reason).  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

A July 1998 rating decision granted the veteran service 
connection for degenerative changes of the lumbosacral spine 
with an evaluation of 20 percent effective December 9, 1997.  
In an April 2003 rating decision the veteran's was granted a 
40 percent rating for degenerative changes of the lumbosacral 
spine effective from December 9, 1997.  (The RO increased the 
veteran's rating to 40 percent in a supplemental statement of 
the case dated January 2003, which the veteran received 
notice of in May 2003).  

The veteran was scheduled for a VA examination in June 2003, 
however he did not report for it and claimed that he was not 
adequately notified of the examination.  He was again 
scheduled for a VA examination in June 2004, however he did 
not report for it.  Thus the Board must base its decision on 
the evidence of record.  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5293.  
VA issued new regulations for rating disabilities under Code 
5293, which became effective September 23, 2002. 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The criteria under both 
Diagnostic Codes will be considered.  The diagnostic criteria 
for rating disabilities of the spine were also recently 
revised, effective September 26, 2003. 68 Fed. Reg. 51454-
51458 (August 27, 2003).  However, the criteria for rating 
intervertebral disc syndrome remained essentially the same as 
the criteria effective September 23, 2002, although the code 
number was changed to Code 5243.

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
requiring treatment.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  The medical evidence of record does not appear to 
indicate that the veteran has incapacitating episodes.  
Without objective evidence of any incapacitating episodes 
during the last year, the veteran would not be entitled to a 
compensable rating under the new regulatory Diagnostic Code 
5293.  Therefore, a rating in excess of 40 percent under the 
new criteria is not warranted.

A December 1997 VA examination showed that the veteran's 
range of motion of the back was anterior flexion 80 degrees, 
posterior extension 20 degrees, lateral flexion 36 degrees 
bilaterally, lateral rotation was 30 degrees bilaterally.  
The diagnosis was lumbar strain.  An April 1998 Air Force 
radiology report of a MRI of the lumbar spine documented a 
broad based disc bulge with focal disc protrusion at L5S1 
which was slightly eccentric to the left with narrowing of 
the left-sided lateral recess and left greater than right 
neuroforaminal narrowing.  A June 1998 Air Force medical 
record indicated the veteran had pain across his back, the 
exam showed he had good flexion of the lumbar spine, and 
diagnosed the veteran with lumbar arthritis at the L5S1.  

An Air Force neurosurgeon in an April 1999 letter indicated 
that he treated the veteran since June 1998.  The doctor 
stated that the veteran had constant back pain, centered over 
the lower lumbosacral area, which was significantly worsened 
by even minor activity.  His exacerbations were a daily 
occurrence.  When the veteran bent forward (lumbar flexion 
past 20 degrees), he had numbness in his right heel and left 
toes.  There were degenerative changes in the L5S1 disc and 
its endplates.  The diagnoses were lumbar herniated nucleus 
pulposus, lumbar spondylosis without myelopathy, sciatica, 
chronic, and lumbago.  The doctor opined that the veteran's 
findings for his intervertebral disc syndrome fit in the 
"pronounced" category of the VA ratings schedule because of 
the constant and reproducible compression that occurred on 
his S1 nerve root.  He asserted that the veteran's 
lumbosacral strain should be considered severe because of his 
narrowing of the intervertebral joint space on the MRI and 
his limited flexion of the lumbar spine.  The veteran had 
constant low back pain with intermittent periods (daily) of 
exacerbation.  The doctor concluded that the veteran's right 
knee arthritis and joint limitations were factors, which 
worsened his lumbar condition and prevented surgery and other 
therapy from being effective.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As noted above, the veteran has not met a rating in excess of 
40 percent under the new criteria for Diagnostic Code 5293.  
With regard to the old criteria, however, the Board finds 
that the evidence suggests that the veteran has met the 
criteria for the next higher rating of 60 percent.  As 
discussed, the Air Force neurosurgeon in the April 1999 
letter indicated that the veteran's findings for his 
intervertebral disc syndrome fitted in the "pronounced" 
category of the VA ratings schedule because of the constant 
and reproducible compression that occurred on his S1 nerve 
root.  The veteran had constant low back pain with 
intermittent periods (daily) of exacerbation.  The doctor 
concluded that the veteran's right knee arthritis and joint 
limitations were factors, which worsened his lumbar condition 
and prevented surgery and other therapy from being effective.  
The diagnoses were lumbar herniated nucleus pulposus, lumbar 
spondylosis without myelopathy, sciatica, chronic, and 
lumbago.  

Under the criteria prior to September 26, 2003, the maximum 
rating is 40 percent for limitation of motion of the lumbar 
spine (38 C.F.R. § 4.71a Diagnostic Code 5292) as well as for 
chronic lumbosacral strain (Code 5295).  Moreover, although 
the criteria for spine disabilities changed effective 
September 26, 2003, a rating in excess of 40 percent is not 
warranted under the revised criteria unless there is 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5237, 5242 (2004).  There appears to be no unfavorable 
ankylosis in the present case.  Thus the highest rating the 
veteran can be entitled to is 60 percent under the old 
criteria for Diagnostic Code 5293.  The Board notes that the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion.  As such, a separate 
rating for arthritis of the lumbar spine in this situation 
would be inappropriate.  VAOPGCPREC 36-97.

Thus the Board finds that a 60 percent rating under the old 
version of Code 5293 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 60 
percent rating should be effective from December 9, 1997.  
This is the highest available rating under this code, and no 
other code dealing with disabilities of the spine is 
applicable.  


ORDER

Entitlement to a 60 percent rating for the veteran's service-
connected degenerative changes of the lumbosacral spine 
effective from December 9, 1997 is warranted.  To this 
extent, the appeal is granted.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


